PER CURIAM.
The several petitions for rehearing are denied. So far as the contention by Delta Engineering Corporation (The Travelers Insurance Company) that payment to the plaintiff Scott of the judgment due by them to him and now affirmed by our opinion will render ineffectual their possible right to recover contribution or the like from Columbian Rope Company, the District Court on remand for the limited retrial shall be free to stay execution on that judgment on such terms and suitable security as required in its discretion to assure ulti- ' mate payment of the full amount of the judgment by Delta-Travelers to Scott with interest and costs. If, to preserve possible rights by Delta-Travelers against Columbian the plaintiff Scott is to be delayed in enjoying the fruits of the judgment heretofore affirmed in his favor, he is entitled to full security and protection.
Denied.